 


EXHIBIT 10.19  
FINAL EXECUTION VERSION

06/12/08
 
FORBEARANCE AGREEMENT AND AMENDMENT NO. 1
TO CREDIT AGREEMENT
 
THIS FORBEARANCE AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this
“Agreement”), dated as of June 2, 2008, is among Aurora Oil & Gas Corporation, a
Utah corporation (the “Borrower”), BNP PARIBAS, as administrative agent for the
Lenders (in such capacity together with any successors thereto, the
“Administrative Agent”), the Lenders and the Secured Swap Providers.
 
RECITALS
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Amended and Restated Credit Agreement, dated as of August 20, 2007
(together with all amendments, restatements, supplements or other modifications
from time to time made thereto, the “Credit Agreement”), pursuant to which the
Lenders have made Loans to the Borrower;
 
WHEREAS, the Borrower has notified the Administrative Agent that it has suffered
certain identified Defaults or Events of Default and failed or may shortly fail
to comply with certain covenants set forth in the Credit Agreement, with the
result being that certain identified Defaults or Events of Default have occurred
or may occur and be continuing under the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Administrative Agent, the Secured
Swap Providers and the Lenders (1) permanently waive certain identified Events
of Default, and (2) forbear and not waive, but instead refrain from exercising
any available rights and remedies in respect of certain other potential
identified Defaults or Events of Default, and the Administrative Agent, the
Secured Swap Providers and the Lenders are willing to do so but only on the
terms, conditions and limitations hereinafter set forth;
 
WHEREAS, Borrower, Hudson Pipeline & Processing Co., LLC (the “Guarantor”) and
the other signatories hereto also intend to amend the Credit Agreement as
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. DEFINED TERMS.
 
Unless expressly defined herein, all defined terms used herein shall have the
same meanings as set forth in the Credit Agreement. Section references are to
sections in the Credit Agreement unless otherwise noted.
 
SECTION 2. WAIVER AND CONSENT.
 
2.1  Waiver of Defaults. The Borrower has informed the Administrative Agent and
the Lenders that it has failed to comply with the financial covenant in Section
9.01(a) for the period ending prior to and including March 31, 2008. In
addition, the Borrower has informed the Administrative Agent and the Lenders
that it has failed to achieve daily production required in Section 8.18 as of
March 31, 2008. The Borrower hereby requests, and the Lenders hereby do,
permanently waive any Default or Event of Default under Section 10.01(d) and (e)
resulting from the non-compliance with Sections 9.01(a) and 8.18 for any date of
determination occurring on or prior to and including March 31, 2008 (such
Defaults and Events of Default being referred to herein as the “Waived
Defaults”). The waiver in this Section 2.1 is limited to the Waived Defaults and
shall not be construed as a waiver of any Defaults or Events of Default under
such Sections of the Credit Agreement for any periods other than those specified
herein and shall not apply to any other Defaults or Events of Default that may
exist or arise later.
 
2.2  Consent to Sale of Woodford Shale Oil and Gas Properties. Subject to
compliance with the following sentence, the Lenders hereby consent under Section
9.12 to the sale of certain Oil and Gas Properties located in Cleveland,
Pottawatomie and McClain Counties in Oklahoma which do not contain any proved
reserves as of the date of this Agreement and which are commonly known as the
Woodford Shale (the “Woodford Shale Oil and Gas Properties”) or all of the
Equity Interests of the Wholly-Owned Subsidiary owning the Woodford Shale Oil
and Gas Properties (which owns no other Properties other than Properties
ancillary thereto); provided that (a) no Default or Event of Default under any
Section of the Credit Agreement (other than the Designated Defaults or the
Waived Defaults) exists at the time of such sale and (b) such sale is for
substantially all cash and results in a gross cash amount in excess of the
aggregate purchase price paid for the Woodford Shale Oil and Gas Properties. In
the event the Borrower sells all or any material portion of the Woodford Shale
Oil and Gas Properties (or the Equity Interests in the Wholly-Owned Subsidiary
owning such Properties), the Borrower will, on the next Business Day after it
receives any cash proceeds associated therewith, use 50% of the net cash
proceeds to prepay Loans outstanding under the Credit Agreement, including any
Borrowing Base Deficiency, to be applied in accordance with Section 3.04, as it
may be modified by Section 3.2(f) of this Agreement.
 
SECTION 3. FORBEARANCE.
 
3.1  Acknowledgement of Designated Defaults and Borrowing Base Deficiency. The
Borrower and the Guarantor acknowledge and agree as follows:
 
2

--------------------------------------------------------------------------------


 
(a)  the Borrower is or may be in default of, is or may be in or breach of or
has failed or may fail to comply with certain covenants contained in the Loan
Documents, as and to the extent further described on Schedule I attached hereto
(such defaults being collectively referred to herein as the “Designated
Defaults”);
 
(b)  the Majority Lenders in accordance with, and subject to, the terms of the
Loan Documents have the right to accelerate the Loans outstanding under the
Credit Agreement and to make demands upon the Borrower and the Guarantor for the
payment in full of the Indebtedness for the Designated Defaults; and
 
(c)  as of June 6, 2008, the Administrative Agent sent to the Borrower a New
Borrowing Base Notice which contained a Borrowing Base Deficiency, but which
provided that any amortization of such deficiency required by the Credit
Agreement may be modified by the subsequent agreement of the Lenders and the
Borrower.
 
3.2  Agreement to Standstill and Deferral of Amortization of Borrowing Base
Deficiency.
 
(a)  The Administrative Agent, for itself and on behalf of the Lenders and each
of the Secured Swap Providers, agrees, subject to the complete satisfaction of
the conditions precedent set forth in Section 6 hereof, to forbear and refrain
during the period from June 2, 2008, until and including August 15, 2008 (the
“Standstill Period”) from (i) accelerating any Loans outstanding under the
Credit Agreement, (ii) exercising all rights and remedies and (iii) taking any
other enforcement action under the Loan Documents at law or otherwise, in each
case, as a result of the Designated Defaults. Nothing contained in this
Agreement shall prejudice any rights or remedies that the Administrative Agent,
any of the Secured Swap Providers or any of the Lenders may have to exercise any
rights and remedies during the Standstill Period with respect to any Defaults or
Event of Default (whether now existing or hereafter occurring) other than the
Designated Defaults. Moreover, nothing contained in this Agreement shall
prejudice any rights or remedies the Administrative Agent, any of the Secured
Swap Providers or any of the Lenders may have to exercise any rights and
remedies with respect to the Designated Defaults (other than the Waived
Defaults) after expiration of the Standstill Period. The Standstill Period shall
terminate upon the occurrence of any Forbearance Termination Event (as defined
below).
 
(b)  During the Standstill Period, the Administrative Agent and the Lenders
agree to forbear and refrain from initiating an Interim Redetermination of the
Borrowing Base under Section 2.07(b). The foregoing shall not affect any
adjustment occurring to the Borrowing Base under Section 9.12(d).
 
(c)  Notwithstanding Section 2.04(e) to the contrary, during the Standstill
Period, the Designated Defaults shall not serve to prevent the interest
elections of the Borrower otherwise permitted under Section 2.04. The Lenders
will not impose Post-Default Rate interest for the Designated Defaults during
the Standstill Period or thereafter.
 
3

--------------------------------------------------------------------------------


 
(d)  During the Standstill Period, the Secured Swap Providers agree to forbear
and refrain from declaring Defaults, Events of Default or Termination Events (as
defined in the Swap Agreements) that results from any of the Designated
Defaults.
 
(e)  The Borrower shall continue to have and reserves all rights to invoke an
Interim Redetermination of the Borrowing Base under the Credit Agreement
(provided that any election after August 1, 2008 shall not result in a deferral
of the August 18, 2008 Borrowing Base Deficiency payment (if any) resulting from
the New Borrowing Base Notice delivered on or about June 6, 2008).
 
(f)  The Lenders acknowledge and agree that, unless otherwise accelerated under
Section 10.02 (to the extent not prohibited by this Agreement), the first
payment (if any) required to amortize the Borrowing Base Deficiency (if any)
noted in the New Borrowing Base Notice will be deferred until August 18, 2008.
For the avoidance of doubt, the parties agree that any prepayment made under
Section 2.2 of this Agreement with the net cash proceeds from the sale of the
Woodford Shale Oil and Gas Properties (or the Equity Interests of the
Wholly-Owned Subsidiary owning such Properties) may be applied to reduce the
amount of any installment due in respect of such Borrowing Base Deficiency in
direct order of maturity.
 
3.3  Forbearance Covenants. The Borrower agrees to comply with each of the
following covenants during the Standstill Period:
 
(a)  Monthly Financial Reports. The Borrower shall deliver to the Administrative
Agent on or before the twentieth business day of each month, a detailed monthly
financial reporting package for the previous month that shall include an account
payables aging, status of working capital, monthly production reports and lease
operating statements.
 
(b)  Calls with Lenders. The Borrower and its advisors shall participate in
monthly conference calls with the Administrative Agent, the Secured Swap
Providers, the Lenders and their advisors during which a Financial Officer of
the Borrower shall provide the Administrative Agent with an update on
restructuring and cost reduction efforts.
 
(c)  Additional Mortgages. No later than August 18, 2008, the Borrower will
execute and deliver (or cause to be executed and delivered) additional mortgages
in form and substance reasonably satisfactory to the Administrative Agent such
that after giving effect to such additional mortgages, the Administrative Agent,
for the benefit of the Lenders and the Secured Swap Providers, will have first
priority Liens on not less than 90% of the PV10 of all proved Oil and Gas
Properties evaluated in the Reserve Report most recently delivered prior to such
date.
 
3.4  Forbearance Termination Events. Each of the following events shall
constitute a “Forbearance Termination Event”:
 
(a)  Failure of the Borrower or the Guarantor to observe or perform any term,
covenant, condition or agreement applicable to it contained in this Agreement or
the failure of any representation or warranty made in this Agreement to be true
in all material respects when made; or
 
4

--------------------------------------------------------------------------------


 
(b)  The occurrence of any Event of Default under the Credit Agreement or any
other Loan Document, other than the Designated Defaults.
 
The Borrower and the Guarantor acknowledge and agree that upon the earlier of
(i) the occurrence of a Forbearance Termination Event, or (ii) August 15, 2008,
the Standstill Period shall terminate without the need for any further action
by, or notice being due from, the Administrative Agent, any of the Secured Swap
Providers or any of the Lenders. Further, upon the occurrence of a Forbearance
Termination Event, the Administrative Agent, each of the Secured Swap Providers
and each of the Lenders shall be entitled (but not required) to exercise any or
all of their rights and remedies under and in accordance with the Loan
Documents, Swap Agreements or applicable law as a result of the Designated
Defaults (other than the Waived Defaults) and/or any other Defaults, Events of
Default or Termination Events (as defined in the Swap Agreements) under the Loan
Documents or the Swap Agreements.
 
SECTION 4. AMENDMENT TO CREDIT AGREEMENT.
 
4.1  Amendment to Section 1.02. Section 1.02 is hereby amended as follows:
 
(a) The definition of “Applicable Margin” is hereby amended by replacing
“2.000%” with “3.000%”in the Borrowing Base Utilization Grid for Eurodollar
Loans for a Borrowing Base Utilization Percentage greater than or equal to 75%.
 
4.2  Reaffirmation of Obligations. The Borrower and the Guarantor each hereby
acknowledges that the Credit Agreement, the Notes and all of the Loan Documents
constitute the valid and binding obligations of the Borrower and the Guarantor
enforceable against such Person in accordance with their respective terms, and
the Borrower and the Guarantor each hereby reaffirms their respective
obligations under the Loan Documents and the Swap Agreements. None of (a) the
entry by the Administrative Agent or any of the Secured Swap Providers or any of
the Lenders into this Agreement, (b) the acceptance of any payment from the
Borrower or the Guarantor, (c) any other action or failure to act on the part of
the Administrative Agent, any of the Secured Swap Providers or any of the
Lenders, in any case, shall constitute or has constituted a modification or
extension of the Credit Agreement, the Notes or any other Loan Documents or Swap
Agreements or (d) any other action or failure to act on the part of the
Administrative Agent, any of the Secured Swap Providers or any of the Lenders
during the Standstill Period shall, in any case, constitute a waiver of any
Defaults, Events of Default or Termination Events under the Loan Documents or
the Swap Agreements, except as expressly set forth in this Agreement.
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES.
 
The Borrower and the Guarantor represent and warrant to the Administrative
Agent, the Secured Swap Providers and the Lenders that:
 
5

--------------------------------------------------------------------------------


 
5.1  This Agreement. This Agreement has been duly executed and delivered by the
Borrower and the Guarantor and constitutes the legal, valid and binding
obligation of the Borrower and the Guarantor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
5.2  Credit Agreement. The Credit Agreement and each of the Loan Documents, as
they may be modified by this Agreement, remain in full force and effect and
remain the valid and binding obligation of the Borrower and the Guarantor
enforceable against the Borrower and the Guarantor in accordance with their
terms. The Borrower and the Guarantor each hereby ratifies and confirms the
Credit Agreement and each of the Loan Documents to which it is a party, as they
may have been previously amended and as they may be further amended by this
Agreement.
 
5.3  Loan Documents. All representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
are true and correct as of such specified earlier date.
 
5.4  Nonwaiver. Except as set forth herein, the execution, delivery, performance
and effectiveness of this Agreement shall not operate nor be deemed to be nor
construed as a waiver (i) of any right, power or remedy of the Administrative
Agent, any of the Secured Swap Providers or any of the Lenders under the Credit
Agreement or any of the other Loan Documents or Swap Agreements, (ii) of any
other term, provision, representation, warranty or covenant contained in the
Credit Agreement, any other Loan Documents or Swap Agreements or any other
instruments or documents executed in connection therewith. Further, except as
set forth herein, none of the provisions of this Agreement shall constitute, be
deemed to be or construed as, a waiver of any Defaults or Events of Default
under the Credit Agreement, as amended by this Agreement, or any Defaults,
Events of Default or Termination Events (as defined in the Swap Agreements)
under the Swap Agreements other than the Waived Defaults. Except as set forth
herein, any Defaults, Events of Default (including, without limitation, the
Designated Defaults (other than the Waived Defaults)) and/or Termination Events,
if any, shall continue and shall not be deemed waived or cured in any way by the
execution of this Agreement.
 
5.5  Defaults. After giving effect to the terms of this Agreement, except for
the Designated Defaults, no event has occurred or is continuing which, with the
giving of notice or the passage of time, or both, would constitute Defaults or
Events of Default under any of the Loan Documents.
 
5.6  Third-Party Actions. No attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or actions pursuant to any other debtor
relief laws are pending against the Borrower or the Guarantor.
 
6

--------------------------------------------------------------------------------


 
5.7  Mutual Agreement; Legal Consultation. This Agreement has been entered into
without force or duress, of the free will of the Borrower, the Guarantor, the
Administrative Agent, each of the Lenders and the Secured Swap Providers. The
Borrower, the Guarantor, the Administrative Agent, each of the Lenders and each
of the Secured Swap Providers have read and understand this Agreement, have
consulted with and been represented by legal counsel in connection herewith, and
have been advised by their counsel of their rights and obligations hereunder.
The decision by each signatory to enter into this Agreement is a fully informed
decision, and each such signatory is aware of all legal and other ramifications
of such decision.
 
SECTION 6.  CONDITIONS PRECEDENT.
 
In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Agreement is subject to the following conditions
precedent:
 
6.1  Execution of this Agreement. The Administrative Agent shall have received
counterparts of this Agreement duly executed by the Borrower, the Guarantor, the
Administrative Agent, each of the Secured Swap Providers and each of the
Lenders.
 
6.2  Acknowledgment of Guarantor. The Administrative Agent shall have received,
from the Guarantor, a duly executed counterpart of the Guarantor Acknowledgment
and Release in substantially the form of Exhibit A.
 
6.3  Amendment to the Second Lien Term Loan Agreement. The Administrative Agent
shall have received a fully executed copy of the Forbearance Agreement and
Amendment No.1 to Second Lien Term Loan Agreement in substantially the form of
Exhibit B.
 
6.4  Fees and Expenses. The Administrative Agent and/or the Lenders, as
appropriate, shall have received payment of all reasonable, necessary and
documented out-of-pocket fees, costs and expenses incurred by the Administrative
Agent and the Lenders in connection with this Agreement, including, but not
limited to, such attorney’s fees, costs and expenses incurred in connection with
the evaluation, negotiation, drafting, implementation, administration and
enforcement of this Agreement, and any other agreements, documents or
instruments referred to herein or contemplated hereby to the extent invoiced.
 
SECTION 7.  MISCELLANEOUS
 
7.1  Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement, as it may be amended hereby, and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as it may be amended hereby.
 
7.2  Status of Loan Documents; No Novation. Except as otherwise expressly
provided in this Agreement, and both during, and following the expiration of,
the Standstill Period, the Loan Documents and the Indebtedness shall remain in
full force and effect, and shall not be waived, modified, superseded or
otherwise affected by this Agreement, except as expressly set forth herein. This
Agreement is not a novation nor is it to be construed as a release, waiver or
modification of any of the terms, conditions, representations, warranties,
covenants, rights or remedies set forth in the Loan Documents or the Swap
Agreements, except as expressly set forth herein. The Administrative Agent, each
of the Secured Swap Providers and each of the Lenders reserve all rights, claims
and remedies that they have or may have against the Borrower or the Guarantor
(or any other Person), except as expressly set forth in this Agreement.
 
7

--------------------------------------------------------------------------------


 
7.3  Release of Lenders. IN CONSIDERATION OF THIS AGREEMENT AND, SUBJECT TO THE
CONDITIONS STATED HEREIN, THE BORROWER AND THE GUARANTOR EACH HEREBY RELEASES,
ACQUITS, FOREVER DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT,
EACH OF THE SECURED SWAP PROVIDERS AND EACH OF THE LENDERS, ALONG WITH ALL OF
THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS
AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, SUITS, OFFSETS
AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN DOCUMENTS AND ACTIONS, CAUSES OF
ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR THE GUARANTOR, WHICH BORROWER,
THE GUARANTOR OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY HEREAFTER ACCRUE RELATED
TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE DATE OF THIS AGREEMENT AGAINST
ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER
OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT, WHICH RELATE TO, IN WHOLE
OR IN PART, DIRECTLY OR INDIRECTLY THE CREDIT AGREEMENT, ANY SWAP AGREEMENT, ANY
NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER THE
CREDIT AGREEMENT, ANY SWAP AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF THE
CREDIT AGREEMENT, THE SWAP AGREEMENTS, THE NOTES, THE MORTGAGES OR THE OTHER
LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION, ENFORCEMENT
OR SERVICING THEREOF.
 
7.4  Modification. Any amendments or modifications of this Agreement or any
provision of this Agreement shall be effectuated in accordance with Section
12.02 .
 
7.5  Limitation on Relationship. This Agreement and the Loan Documents do not
and shall not be deemed or construed to create, a partnership, tenancy in
common, joint tenancy, joint venture, co-ownership or any other relationship
aside from a debtor-creditor relationship among, the Borrower, the
Administrative Agent, the Secured Swap Providers and the Lenders.
 
8

--------------------------------------------------------------------------------


 
7.6  Notices. Any notice required or desired to be served, given or delivered
hereunder shall be given in the manner provided in Section 12.01, mutatis
mutandis.
 
7.7  Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
7.8  Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile signature or other electronic means (i.e., PDF or similar
transmission) with hard copy to follow, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
 
7.9  Headings. The various headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
7.10  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. THE PROVISIONS OF
SECTION 12.09 SHALL APPLY TO THIS AGREEMENT.
 
7.11  Signing by Lenders. This Agreement shall be effective, as provided in
Section 6 above, upon execution and delivery hereof by the Borrower, the
Guarantor, the Administrative Agent, each of the Secured Swap Providers and each
of the Lenders.
 
7.12  Construction; Integration. This Agreement has been freely negotiated by
the parties and the principle of construction against draftsmen shall have no
application in the interpretation of this Agreement. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
7.13  Approval of Amendment to Second Lien Documents. The Lenders hereby approve
the Amendment to the Second Lien Term Loan Agreement substantially in the form
attached as Exhibit B.




[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed as of June 2, 2008.

            AURORA OIL & GAS CORPORATION  
   
   
    By:   /s/ William W. Deneau  
Name: William W. Deneau
Title: Chief Executive Officer
   

       
HUDSON PIPELINE & PROCESSING CO., LLC
By: AURORA Oil & Gas Corporation, its sole manager
 
   
   
    By:   /s/ William W. Deneau  
Name: William W. Deneau
Title: Chief Executive Officer
   


--------------------------------------------------------------------------------





 
BNP PARIBAS, as Administrative Agent, a Lender and Secured Swap Provider
         
By:/s/ Douglas R. Liftman
 
Name:Douglas R. Liftman
 
Title:Managing Director
         
By:/s/ Betsy Jocher
 
Name:Betsy Jocher
 
Title:Director
         
COMERICA BANK, as a Lender
         
By:/s/ Peter L. Sefzik
 
Name:Peter L. Sefzik
 
Title:Vice President
         
KEYBANK NATIONAL ASSOCIATION, as a Lender
         
By: /s/ Lawrence A. Mark
 
Name: Lawrence A. Mark
 
Title: EVP
         
CIT CAPITAL USA INC., as a Lender
         
By: /s/ George E. McKean
 
Name: George E. McKean
 
Title: Vice President

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
[FORM OF] GUARANTOR ACKNOWLEDGMENT AND RELEASE
 
The undersigned, Hudson Pipeline & Processing Co., LLC, a Michigan limited
liability company (the “Guarantor”), hereby acknowledges and agrees to the terms
of the foregoing Forbearance Agreement and Amendment No. 1 to Credit Agreement,
dated as of June 2, 2008 (the “Forbearance Agreement”). Unless expressly defined
herein, all defined terms used herein shall have the same meanings as set forth
in the Forbearance Agreement.
 
The Guarantor hereby represents and warrants that the Amended and Restated
Guaranty and Collateral Agreement (the “Guarantee”) executed and delivered by
the undersigned to the Administrative Agent, dated as of August 20, 2007,
remains the valid and binding obligation of the Guarantor, enforceable against
the Guarantor in accordance with the terms of, and the Guarantor hereby
reaffirms its obligations under, such Guarantee.
 
In consideration of the Forbearance Agreement and, subject to the conditions
stated therein, the Guarantor hereby releases, acquits and forever discharges
the Administrative Agent, each of the Secured Swap Providers and each of the
Lenders that executes and delivers a counterpart of the Forbearance Agreement to
the Administrative Agent, along with all of their beneficiaries, officers,
directors, agents, employees, servants, attorneys and representatives, as well
as their respective heirs, executors, legal representatives, administrators,
predecessors in interest, successors and assigns (each individually, a “Released
Party”, collectively, the “Released Parties”) from any and all claims, demands,
debts, liabilities, suits, offsets against the indebtedness evidenced by the
Loan Documents and actions, causes of action or claims for relief of whatever
kind or nature, whether known or unknown, suspected or unsuspected by the
Borrower or the Guarantor, which the Borrower or the Guarantor may have or which
may hereafter accrue against any Released Party, for or by reason of any matter,
cause or thing whatsoever occurring on or prior to the date of this Agreement
related to any actions or facts occurring prior to the date of the Forbearance
Agreement, which relate to, in whole or in part, directly or indirectly the
Credit Agreement, any Swap Agreement, any Note, any Mortgage, any other Loan
Document or the transactions evidenced thereby, including, without limitation,
any disbursements under the Credit Agreement, any Notes, the negotiation of any
of the Credit Agreement, the Swap Agreements, the Notes, the Mortgages or the
other Loan Documents, the terms thereof, or the approval, administration,
enforcement or servicing thereof.
 

--------------------------------------------------------------------------------


 
HUDSON PIPELINE & PROCESSING CO., LLC


By: Aurora Oil & Gas Corporation, its sole manager


By: /s/ William W. Deneau
Name: William W. Deneau
Dated: Chief Executive Officer
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
DESIGNATED DEFAULTS
 
Any Defaults or Event of Defaults under Section 10.01(d) and (e) resulting from
the non-compliance with Sections 8.18 or 9.01(a) or (b) that occurred or may
occur prior to and including June 30, 2008, even if reported after June 30,
2008.
 
Any cross defaults to Sections 8.18 or 9.01(a) or (b) of the Second Lien Term
Loan Agreement under Section 10.01(g) related to any period prior to and
including June 30, 2008.


For the avoidance of doubt, Designated Defaults do not include any Waived
Defaults.
 